MARSHALL, Circuit Judge
(dissenting) :
I respectfully dissent. Our review is, of course, limited to consideration of possible errors of law or abuse of discretion. In the case of the Lamb firm, while Judge Dawson did refer to the failure of the firm to request maximum interim allowances, he had alx-eady concluded that the time records of the firm were estimates of “probable” time spent rather than accurate statements of actual time spent. As to the Strasser firm, Judge Dawson concluded that its services were more personal to their client than to the estate and concluded that such “services are not compensable services within the meaning of the statute.” I fear that my brothers are erroneously substituting their judgment for that of Judge Dawson. I would affirm.